Name: Commission Regulation (EC) No 1708/94 of 13 July 1994 amending the English version of Regulation (EEC) No 1442/93 relating to bananas and derogating from certain dates laid down for the determination and communication of reference quantities for 1995
 Type: Regulation
 Subject Matter: tariff policy;  information and information processing;  trade;  plant product;  economic geography
 Date Published: nan

 Avis juridique important|31994R1708Commission Regulation (EC) No 1708/94 of 13 July 1994 amending the English version of Regulation (EEC) No 1442/93 relating to bananas and derogating from certain dates laid down for the determination and communication of reference quantities for 1995 Official Journal L 180 , 14/07/1994 P. 0021 - 0022 Finnish special edition: Chapter 3 Volume 59 P. 0055 Swedish special edition: Chapter 3 Volume 59 P. 0055 COMMISSION REGULATION (EC) No 1708/94 of 13 July 1994 amending the English version of Regulation (EEC) No 1442/93 relating to bananas and derogating from certain dates laid down for the determination and communication of reference quantities for 1995THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as amended by Commission Regulation (EC) No 3518/93 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 1299/94 (4), lays down certain final dates for the determination and communication to interested operators of the quantities allocated to them within the framework of the administration of the import tariff quota for 1995; whereas, as a result of the extension, introduced for administrative reasons by Commission Regulation (EC) No 1357/94 (5), of the deadline for submission to the competent authorities of the quantities of category A and B bananas marketed by each operator during the tri-annual reference period, the other deadlines fixed for the determination and communication to interested parties of the quantities allocated to them in respect of 1995, should be extended; whereas, to this end, Regulation (EEC) No 1442/93 should be derogated from; Whereas the English version of Article 3 (1) (a) of Regulation (EEC) No 1442/93 differs from the versions of the text in the other official languages of the Community; whereas, as a result, the English text should be rectified; Whereas provision should be made for this Regulation to enter into force from the date of its publication so that operators can benefit from the extension of the deadlines; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Article 3 (1) (a) of the English text of Regulation (EEC) No 1442/93 is hereby rectified as follows: 'the purchase from the producers, or where applicable, the production, of green third-country bananas and/or green ACP bananas, and their subsequent consignment to and sale in the Community;'. Article 2 Notwithstanding Article 4 (5), Article 5 (1) and (3), and the second subparagraph of Article 6 of Regulation (EEC) No 1442/93 respectively, - the competent authorities shall forward to the Commission, by 1 September 1994 at the latest, the lists of operators referred to in Article 4 (1) of Regulation (EEC) No 1442/93; - the competent authorities shall establish, by 15 September 1994 at the latest, as regards 1995, for each Category A and B operator registered with them, the average quantities of bananas marketed during each of the years 1991, 1992 and 1993, broken down by the economic activity of the operator in accordance with Article 3 (1) of Regulation (EEC) No 1442/93; - the competent authorities shall forward, by 1 October 1994 at the latest, the information referred to in Article 5 (3) of Regulation (EEC) No 1442/93; - the Member States shall notify, by 15 October 1994 at the latest, each operator in Categories A and/or B of the quantity allocated to him for 1995 pursuant to the first subparagraph of Article 6 of Regulation (EEC) No 1442/93. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 1 shall apply from 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 47, 25. 2. 1993, p. 1. (2) OJ No L 320, 22. 12. 1993, p. 15. (3) OJ No L 142, 12. 6. 1993, p. 6. (4) OJ No L 141, 4. 6. 1994, p. 38. (5) OJ No L 148, 15. 6. 1994, p. 7.